ORDER FOR IMMEDIATE SUSPENSION
WHEREAS, the Director of the Lawyers Professional Responsibility Board has filed with this court a petition for the discipline of the respondent, and
WHEREAS, the Director has mailed a copy of the petition to the respondent’s last known address and has filed with this court an affidavit of mailing, and
WHEREAS, all mailings to the last known address of the respondent have been returned to the Director, and
WHEREAS, the Director has forwarded a copy of the petition for discipline action for service to the Hennepin County Sheriff’s office at the respondent’s last known address, and
WHEREAS, the documents were returned to the Director’s office by the Hen-nepin County Sheriff’s office unserved due to respondent having “moved, new address unknown.”
NOW, THEREFORE, pursuant to Rule 12(c)(1) of the Rules of Lawyers Professional Responsibility, the respondent Marshall G. Anderson is hereby suspended from the practice of law in the State of Minnesota from and after the date of this order pending final determination of disciplinary proceedings. A copy of this order shall be mailed to each district court judge in this state as per Rule 12(c)(1), RLPR.